EXHIBIT 10.19
CORPORATE
GUARANTY


Date: May 24, 2011


Advance Financial Corporation
4151 Ashford Dunwoody Road
Suite 275
Atlanta, Georgia 30319


Gentlemen:


For value received, and in order to induce you now or hereafter to enter into
with One Up Innovations, Inc., with offices located at 2745 Bankers Industrial
Drive, Atlanta, Georgia 30360 (hereafter together with its successors and
assigns called "Obligor") any agreement with regard to the assignment from
Obligor of any accounts receivable or other evidence of indebtedness or to
purchase or take by assignment any accounts receivable or other evidences of
indebtedness owing by Obligor, or to make loans to or otherwise extend credit to
Obligor, any or all of the foregoing being to the direct interest and advantage
of the undersigned, the undersigned, jointly and severally if more than one,
hereby absolutely and unconditionally guarantees to you the
continuing  performance and the full and prompt payment at maturity, whether by
acceleration or otherwise, of all Obligations (as said term is defined in the
Factoring & Security Agreement executed between Obligor and you on even date
herewith) of Obligor arising out of any such agreement or document, accounts
receivable or other evidence of indebtedness owing  by Obligor, extension of
credit, loans, and all other obligations of Obligor to you, however and whenever
incurred  or evidenced  by your records, the accuracy of which records is hereby
expressly stipulated to be conclusive upon the undersigned or undersigneds if
more than one (and if more than one hereinafter collectively referred to as
"undersigned"); provided, however, that immediately upon the insolvency or
dissolution of Obligor or the undersigned, appointment of a receiver for the
assets of Obligor or the undersigned, filing by or against Obligor or the
undersigned of any proceeding under the Federal Bankruptcy Code, as amended,
assignment for the benefit of creditors by Obligor or the undersigned, breach or
default by Obligor as to any term of any agreement between Obligor and you, or
attachment or levy against or filing of a tax lien against any of the assets of
Obligor or the undersigned, all Obligations of Obligor to you shall be deemed to
be immediately due and payable for purposes of this agreement regardless of
whether matured or unmatured at such time.


We agree, and do hereby grant to you, as security for the full payment and
performance of all of our Obligations under this Guaranty and under such other
agreements or documents as may evidence financial arrangements between us,
whether such obligations are direct or indirect, primary or secondary, absolute
or contingent, due or become due, whenever and however arising, a continuing
general lien on, and security interest in all Receivables, Instruments,
Contingency Accounts ( as set forth herein), chattel paper , general intangibles
and contract rights now or hereafter owned or acquired , now existing or
hereafter arising, along with all proceeds thereof.


Further , we agree, from time to time, upon your request, to execute and file in
filing offices, such financing statements, notices, amendments thereto,
continuation statements and other documents in forms satisfactory to you to
establish and maintain a valid security interest in all of the foregoing
property.


The undersigned waives notice of creation of any of the Obligations, notice of
non-payment or default by Obligor under any of the Obligations or any agreement
now or hereafter existing between Obligor and you, presentment, demand, notice
of dishonor, protest, and  any other notices whatsoever, and agrees that no
modification of any of the Obligations, and that no waiver, extension, renewal,
indulgence, settlement, compromise, or failure to exercise due diligence in
collection, for any period or periods whether or not longer than the original
period or any surrender, substitution  or release of Obligor or any other person
directly or indirectly liable for any of  the Obligations or any collateral or
security given by Obligor to the undersigned, or any other person, shall release
the undersigned from any of the indebtedness then accrued or thereafter to
accrue to this agreement or any part hereof.  The undersigned waives the right
to require you to take action against Obligor as provided for in O.C.G.A.
10-7-24.  The undersigned further consents to and waives notice of any
arrangements or settlements in or out of court or in connection with any
receivership, liquidation, readjustment, assignment for the benefit of
creditors, or any proceeding under the Federal Bankruptcy Code, as amended.  The
undersigned further agrees that if any notification of intended disposition of
collateral or of any other act by you  is required by law and a specific time
period is not stated therein, such notification, if mailed by first class mail
at least five(5) days before such disposition or act, postage prepaid, addressed
to the undersigned at the address shown below or any other address of the
undersigned appearing on your records, shall be deemed reasonable and properly
given.  The undersigned further agrees to pay to you, as attorney fees, 15% of
the sum of any indebtedness which shall become due to you by reason of this
agreement.


Web Merchants, Inc.
______
(initials)

 
 
Page 1

--------------------------------------------------------------------------------

 


The liability hereunder may be considered by you either as a guaranty or
agreement of surety.  Any claim or demand may be made, or suit filed, against
the undersigned before taking any action with regard to any collateral or
security given to you by Obligor, the undersigned, or any other person and
before making any demand or filing any suit, or taking any other action against
Obligor, against any assignor of any of the Obligations, and whether or not you
shall have proceeded against any other guarantor/surety thereof.  Payment of any
sum or sums due to you hereunder will be made by you, and the undersigned
further agrees to indemnify you and hold you harmless from and against any
losses you may sustain and expenses you may incur as a result of any breach or
default by Obligor under any agreement with you.  The liability of the
undersigned shall be equal to the Obligations of Obligor from time to time as
herein described.  This guaranty is absolute, irrevocable, unconditional and
continuing, regardless of the validity, regularity, or enforceability of any of
the Obligations covered by this guaranty or the fact that a security interest or
lien or any collateral or security therefore may not be enforceable by you or
may otherwise be subject to equities or defenses or prior claims in favor of
others or may be invalid or defective in any way and for any reason, including
any action, or failure to act, on your part.  This guaranty shall remain in
force and effect, whether or not Obligor changes its status, ownership,
composition, personnel, name or location.


This agreement shall bind the undersigned, its legal representatives, executors,
administrators, successors and assigns and shall inure to the benefit of you,
your successors and assigns as to all Obligations arising from transactions
having their inception prior to termination; provided, however, that termination
may be effected only by written notice by the undersigned to you by certified
mail of the intention of the undersigned to terminate this agreement and
provided further that such termination shall apply only as to Obligations
arising subsequent to the receipt  of such notice of termination.  Nothing
herein contained shall obligate you to grant credit to, or continue your
financing arrangements with Obligor.  This agreement shall bind and inure to the
benefit of the respective heirs, legal representatives, successors and assigns
of the undersigned, and to your successors and assigns.


The undersigned waives any provision of any homestead law and of any similar or
other legislation as now or hereafter enacted or amended, which among other
things, may extend the time for payment of, or impair any of the liability of
the undersigned hereunder and waives notice of:  the creation of any of the
Obligations, notice of nonpayment or default by Obligor under any of the
Obligations or under any agreement now or hereafter existing between Obligor and
you; notice of presentment, demand, dishonor and protest; notice of acceptance
of this guaranty or the creation or extension or renewal of any Obligation of
the Obligor to which this agreement relates; and any other notices whatsoever;
and agrees that no modification of any of the Obligations (including the release
of any of the undersigned), or any collateral security given by Obligor shall
affect, impair or release the undersigned from any of the indebtedness then
accrued or thereafter to accrue under this agreement or any part hereof. The
undersigned agrees that no delay or failure on your part in the exercise of any
right or remedy shall  preclude other or further exercises thereof or the
exercise of any other right or remedy.  Time is of the essence in this
agreement.


Undersigned hereby subordinates any and all indebtedness of Obligor now or
hereafter owed to any undersigned to all indebtedness of Obligor to you, and
agrees with you that undersigned shall not demand or accept any payment of
principal or interest from Obligor, shall not claim any offset or other
reduction of undersigned's obligations hereunder because of any such
indebtedness and shall not take any action to obtain any of the security
described in and encumbered by the agreements and documents evidencing financing
arrangements between us; provided, however, that, if you so request, such
indebtedness shall be collected, enforced and received by undersigned as trustee
for you and be paid over to you on account  of the indebtedness of Obligor to
you, but without reducing or  affecting in any manner the liability of
undersigned under the other provisions of this agreement.


This agreement is irrevocable and shall continue in full force and effect until
the undersigned's Obligations are fully paid, performed and discharged and the
undersigned receives written notice from you of that fact.  The Obligations
shall not be considered fully paid, performed and discharged unless and until
all payments by Obligor to you are no longer subject to any right on the part of
any person whomsoever, including but not limited to Obligor, Obligor as a Debtor
in Possession and /or any Trustee in bankruptcy to set aside such payments, or
to seek to recoup the amount of such payments or any part thereof.  The
foregoing shall include, by way of example and not by way of limitation, all
rights to recover preferences voidable under Title 11 of the United States
Code.  In the event that any such payment by Obligor to you is set aside after
the making thereof, in whole or in part or settled without litigation to the
extent of such settlement, all of which is in the discretion of you, undersigned
shall be liable for the full amount you are required to pay plus cost, interest,
attorney's fees and any and all expenses which made or incurred in connection
therewith.
 
Web Merchants, Inc.
______
(initials)

 
 
Page 2

--------------------------------------------------------------------------------

 


The undersigned hereby expressly waives, renounces, and agrees not to assert,
any right, claim or cause of action, including, without limitation, a claim for
reimbursement, subrogation, indemnification or otherwise, against the Obligor
arising out of or by reason of this instrument for the Obligations of the
undersigned, including without limitation, the payment or securing or purchasing
of any of the Obligations by the undersigned.  The waiver, renunciation and
agreement contained in the preceding sentence is for the benefit of you and also
for the benefit of the Obligor, who may assert the benefits thereof as a third
party beneficiary, and the undersigned may be released from such waiver,
renunciation and agreement only by the execution and delivery, by the Obligor
and use, of an instrument expressly releasing the undersigned therefrom.


This agreement is assignable by you, and any assignment of agreements or
documents evidencing financial arrangements  between the undersigned and you, or
any transfer or assignment of any portions thereof, by  you shall operate to
vest  in any such assignee all rights and powers herein conferred upon and
granted to you.


If for any circumstances whatsoever fulfillment of any provisions of this
agreement, at the time such provision shall be due, shall involve transcending
the limit of validity presently prescribed by any applicable usury statute or
any other applicable law, with regard to obligations of like character and
amount, then ipso facto the obligations to be fulfilled shall be reduced to the
limit of such validity, so that in no event shall any exaction be possible under
this agreement that is in excess of the current limit of such validity, but such
obligation shall be fulfilled to the limit of such validity.  The provisions of
this paragraph shall control every other provision of this agreement.


This agreement is made subject to all the terms, conditions, agreements, or
stipulations contained in the agreements, deeds, notes, instruments and other
documents evidencing the Obligations hereby guaranteed, which are hereby
expressly incorporated herein, and the undersigned agrees that the terms,
conditions and provisions of any agreements, deeds, notes, instruments or other
documents which may be executed by the Obligor to evidence obligations in the
future shall simultaneously with their execution, become a part of this
agreement.


This agreement is executed under seal and shall be governed by, and construed
and enforced in accordance with the laws of the State of Georgia. Wherever
possible, each provision of this agreement shall be interpreted in such manner
as to be effective and valid under applicable law, but if any provision of this
agreement shall be prohibited by or invalid under applicable law, such provision
shall be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
agreement.


This agreement embodies the whole agreement of the undersigned and may not be
modified except in writing, and no course of dealing between you and any of the
undersigned shall be effective to change or modify this agreement.  Your failure
to exercise any right hereunder shall not be construed as a waiver of the right
to exercise the same or any other right and at any other time and from time to
time thereafter, and such rights shall be considered as cumulative rather than
alternative.  No knowledge of any breach or other nonobservance by any of the
undersigned of the terms and provisions of this agreement shall constitute a
waiver thereof, nor a waiver of any obligations to be performed by the
undersigned hereunder.


THE VALIDITY OF THIS AGREEMENT, AND ALL OTHER AGREEMENTS BETWEEN THE PARTIES,
THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT AND THE RIGHTS OF THE
UNDERSIGNED AND YOU SHALL BE DETERMINED UNDER, GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF GEORGIA, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW.  THE UNDERSIGNED HEREBY SUBMITS TO PERSONAL
JURISDICTION IN THE STATE OF GEORGIA FOR THE ENFORCEMENT OF THIS GUARANTY.  THE
UNDERSIGNED AGREES THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT MAY BE TRIED AND LITIGATED ONLY IN THE STATE COURTS LOCATED IN
THE COUNTY OF COBB, STATE OF GEORGIA, THE FEDERAL COURTS WHOSE VENUE INCLUDES
THE COUNTY OF COBB, STATE OF GEORGIA, OR, AT YOUR SOLE OPTION OF, IN ANY OTHER
COURT IN WHICH YOU SHALL INITIATE LEGAL OR EQUITABLE PROCEEDINGS AND WHICH HAS
SUBJECT MATTER JURISDICTION OVER THE MATTER IN CONTROVERSY.  EACH OF THE
UNDERSIGNED WAIVES, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, THE RIGHT TO A
TRIAL BY JURY AND ANY RIGHT UNDERSIGNED MAY HAVE TO ASSERT THE DOCTRINE OF
"FORUM NON CONVENIENS" OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS
BROUGHT IN ACCORDANCE WITH THIS PARAGRAPH. Undersigned represents and warrants
that no representative or agent of yours has represented, expressly or
otherwise, that you will not, in the event of litigation, seek to enforce this
right to jury waiver.  Undersigned acknowledges that you have been induced and
enter into this Agreement by, among other things, the provisions of this
paragraph.
 
Web Merchants, Inc.
______
(initials)

 
 
Page 3

--------------------------------------------------------------------------------

 


Where the Obligation of Obligor hereby guaranteed is an obligation of a
corporation, this agreement is to cover all Obligations to you purporting to be
made on behalf of Obligor by an officer or agent of Obligor without regard to
the actual authority of such officer or agent.  The term "corporation" or
"obligor" shall include associations of all kinds and all purported corporations
whether or not correctly and legally chartered and organized.  Where the
undersigned is a natural person, this agreement binds his heirs, administrators
and executors, and where a corporation, its successors and assigns.


IN WITNESS WHEREOF, the undersigned has signed and sealed this agreement, this
24th day of May, 2011.



   
WEB MERCHANTS, INC.
         
Witness:
         
By:
/s/ Fyodor Petrenko
 
/s/ Ronald P. Scott
   
Fyodor Petrenko
 
Ronald P. Scott
 
Its:
President
 
Title:
Secretary
       




 
Address:
 2745 Bankers Industrial Drive
   
Atlanta, Georgia 30360



Web Merchants, Inc.
______
(initials)

 
 
Page 4

--------------------------------------------------------------------------------

 